     Case 2:11-cv-01251-KJD-NJK Document 362 Filed 04/09/21 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                   ***
 4   RONALD S. SANTOS,                                     Case No. 2:11-cv-1251-KJD-NJK
 5                                            Plaintiff,   Ninth Circuit Court of Appeal No. 20-15368
 6          v.
                                                                               ORDER
 7   ISIDRO BACA, ERIC BURSON, et al.,
 8                                         Defendants.
 9          Presently before the Court is the Order (Doc. No. 361) of the Ninth Circuit Court of
10   Appeals remanding this case for the limited purpose of allowing the Court to: “provide additional
11   information regarding the August 5, 2019 text entry, including whether the entry was made at the
12   direction of the district judge, and whether notification of the entry was mailed to appellant.”
13          It appears that the August 5, 2019 text entry (“Party Eric Burson terminated pursuant
14   to [349] Notice”) was entered by the Clerk of the Court as a ministerial response to Plaintiff’s
15   Notice of Voluntary Dismissal (Doc. No.349, August 5, 2015). The Court did not find an email
16   or other written communication instructing the Clerk’s Office to make the docket entry, nor does
17   it have a memory or record of a phone call. The Notice of Electronic Filing “NEF” associated
18   with the text entry certified that the Notice had been mailed to Mr. Santos at his prison address.
19          Had the Clerk of the Court delayed in terminating Burson as a party and closing the case,
20   the Court would have dismissed the remaining claims against Burson based on qualified
21   immunity, or alternatively, failure to state a claim. Plaintiff had not responded to the Court’s
22   order to show cause with points and authorities at all, let alone ones specific to his claims against
23   Burson.
24          The Clerk of the Court shall send the Ninth Circuit a copy of this order.
25   DATED this 9th day of April 2021.
26
27                                          _____________________________
                                            Kent J. Dawson
28                                          United States District Judge
